    Case 1:21-cr-00112-PKC Document 45-1 Filed 03/02/21 Page 1 of 1 PageID #: 77

                                                                                         10:26 am, Mar 02, 2021


                                      INFORMATION SHEET

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

                                                            1:21-cr-00112(PKC)(RLM)
1.       Title of Case: United States v. Jing Rong

2.       Related Magistrate Docket Number(s): 20-MJ-1025 (defendant named as “Rong Jing”)

3.       Arrest Date:   10/27/2020

4.       Nature of offense(s):   ☒ Felony
                                 ☐ Misdemeanor

5.       Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local E.D.N.Y.
         Division of Business Rules):

6.       Projected Length of Trial:    Less than 6 weeks      ☒
                                       More than 6 weeks      ☐

7.       County in which crime was allegedly committed: Kings and Queens
         (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

8.       Was any aspect of the investigation, inquiry and prosecution giving rise to the case
         pending or initiated before March 10, 2012. 1       ☐ Yes ☒ No

9.       Has this indictment/information been ordered sealed?        ☐ Yes ☒ No

10.      Have arrest warrants been ordered?                          ☐ Yes ☒ No

11.      Is there a capital count included in the indictment? ☐ Yes ☒ No

                                                      SETH D. DUCHARME
                                                      Acting United States Attorney

                                               By:    _____________________________
                                                      Craig R. Heeren
                                                      J. Matthew Haggans
                                                      Ellen H. Sise
                                                      Assistant U.S. Attorney
                                                      (718) 254-7000



1
         Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
